Citation Nr: 0513117	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right frontal cerebral infarct and partial epilepsy, claimed 
to have resulted from surgery (right carotid endarterectomy) 
at a Department of Veterans Affairs (VA) medical facility in 
November 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from May 1956 to April 
1958.  

This matter arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The veteran was afforded a 
personal hearing before the undersigned in March 2005.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran suffered a right frontal cerebral infarct 
following treatment at the Loma Linda VA Medical Center 
(VAMC) in November 2000.

2.  The right frontal cerebral infarct the veteran suffered 
following a right carotid endarterectomy at the Loma Linda 
VAMC in November 2000 did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA, nor as the 
result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for right frontal cerebral infarct and partial 
epilepsy, status post right carotid endarterectomy, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.358 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in May 2002, and prior to the initial 
adjudication to the claim on appeal, the RO advised the 
veteran of the essential elements of the Veterans Claims 
Assistance Act of 2000.  The veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for compensation under 38 
U.S.C. §1151, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO further requested that 
the veteran was also send any evidence to VA that might be 
pertinent to the claim.  This letter fully provided notice of 
all four elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The May 2002 rating decision, June 2003 Statement of the Case 
(SOC), and November 2004 Supplemental Statement of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for compensation under 38 
U.S.C. §1151.  The June 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Consequently, the VA has satisfied 
its "duty to notify" the veteran.

Treatment records from the Little Rock VAMC and Loma Linda 
VAMC have been associated with the claims folder.  Records 
from the Hemet Valley Medical Center and White River Medical 
Center have also been obtained.  A statement from P. Guinnip, 
M.D., has been considered.  The veteran has not identified 
any outstanding medical records that would be pertinent to 
the claim on appeal.  The Board notes that the veteran raised 
concern that pre-operative records from the Loma Linda VAMC 
were missing.  However, with the exception of November 6, 
2000, consultation report, which is noted to have been lost 
in CPRS, the records appear to be complete.  The veteran's 
claims file was reviewed by a VA medical examiner in May 
2004. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  Indeed, the Board notes that 
the veteran has not claimed that VA has failed to comply with 
the notice or duty to assist requirements of the VCAA.

Analysis

The veteran contends that the right frontal cerebral infarct 
that he suffered in December 2000 was the result of a right 
carotid endarterectomy that was performed at the Loma Linda 
VAMC in November 2000.  He asserts that the surgeons failed 
to adequately "clean out" the artery.  Alternately, the 
veteran maintains that he should have been kept in the 
hospital for a longer period of time after the surgery.  He 
says the infarct could have been prevented if he had been 
allowed to stay in the hospital longer after the 
endarterectomy.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in March 1999. For claims filed on or after October 
1, 1997, compensation under 38 U.S.C.A.  § 1151 shall be 
awarded for a qualifying additional disability as caused by 
improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  A determination of the 
additional disability includes consideration of pathology 
prior to, during, and after VA treatment.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the record reveals that the veteran was seen in 
early November 2000 for complaints sensory symptoms affecting 
the left upper extremity and face.  The impression was 
asymptomatic carotid disease.  A carotid ultrasound revealed 
90 to 99 percent stenosis in the right internal carotid.  
Immediate surgery (a right carotid endarterectomy) was 
recommended.  A pre-surgery report dated on November 28, 
2000, indicates that the veteran was made aware of the 
potential risk factor of the surgery including stroke, 
cranial nerve injury, and hematoma.  The veteran was noted to 
have understood the risks and agreed to the surgery.  The 
Chief Resident signed the pre-operative report.

The veteran underwent the right carotid endarterectomy on 
November 28, 2000.  The surgery was uneventful.  He was 
initially hospitalized in the surgical intensive care unit, 
where he remained in stable condition throughout his hospital 
stay.  On the day of his discharge, the veteran's 
neurological examination remained intact.  He was stable and 
able to ambulate and void on his own.  He was discharged on 
November 29, 2000.  His recovery was described as excellent.  
However, the veteran was seen two days later for complaints 
of seizure-like symptoms.  A December 2000 CT scan of the 
brain showed a right parietal hypointensity.  A subsequent 
MRI revealed a large right middle cerebral artery territory 
infarction.  The diagnosis was right middle cerebral artery 
infarct with left hemiparesis and general epilepsy.  He has 
been going through rehabilitative services since that time.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In May 2002, a VA physician reviewed the veteran's complete 
claims file, which included pre-surgical, surgical, and post-
surgical records from the aforementioned VA and non-VA health 
care providers.  The pertinent findings in these records were 
discussed.  The examiner's impression was that the veteran 
experienced a right cerebral infarction three days following  
a right carotid endarterectomy.  He noted that the surgery 
had been uneventful, and that post-surgical tests showed that 
the right internal carotid artery was not occluded.  The 
veteran now suffered from left hemiparesis and partial 
epilepsy.  He opined that the veteran's additional disability 
was not a result of his own misconduct, and that there was 
"no evidence" contained in the medical record that the 
additional disability of epilepsy and left hemiparesis due to 
the stroke was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or other similar instance of 
fault on part of the VA facility that furnished the hospital 
care or the medical and surgical treatment that the veteran 
received.  

The physician further opined that the stroke should be 
considered a complication of a carotid endarterectomy because 
it occurred three days following the surgery.  He said a 
stroke was a recognized complication of a carotid 
endarterectomy.  He observed that the risk of stroke was even 
referenced in the medical records, and that the veteran was 
noted have understood the risk and agreed to the surgery.  
The Board finds that this medical opinion is entitled to 
great probative weight.  The opinion is based on a review of 
the evidence and the doctor provides reasons for his views. 

A letter from P. Guinnip, M.D., dated in January 2003 has 
also been considered.  After reviewing records furnished by 
the veteran and examining him, Dr. Guinnip stated that the 
veteran did well from his surgery, but on the third postop 
day, developed seizures and hemiplegia of the arm.  She also 
noted that a CAT scan showed an infarct in the middle 
cerebral artery territory.  She said she told the veteran was 
it was "possible" that the stroke that occurred on postop 
day three was an embolic event, but that since the artery was 
open and patent, that it was not clear-cut from the 
operation.  She added that a stroke following a carotid 
endarterectomy was a "well known occurrence."  Dr. Guinnip 
stated that the veteran's seizures were probably related to 
the infarct.  She emphasized that the stroke occurred during 
the perioperative period.

The Board finds that this medical opinion neither supports, 
nor refutes, the veteran's contention.  The critical issue 
before the Board at this time is whether the disability at 
issue was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA, not whether the disability was caused by the 
operation.  This opinion does not address the critical issue 
before the Board at this time.  Therefore, it provides no 
weight in either supporting or refuting the veteran's claim 
other than noting that a stroke following a carotid 
endarterectomy was a "well known occurrence."  Such a fact 
does not provide a basis to grant this claim. 
  
The Board finds that the veteran's right frontal cerebral 
infarct and partial epilepsy was not caused by improper 
treatment on the part of VA during his November 2000 right 
carotid endarterectomy.  Particularly, the Board finds that 
the medical records from the surgery as well as the May 2002 
VA examination report confirm that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VAMC.  The 
surgical records and reports fully described the procedure.  
No complications were noted.  In fact, it indicated that the 
veteran's surgery was uneventful, and that his recovery was 
described as excellent.  The Board finds that the medical 
records regarding this treatment provide negative evidence 
against this claim. 

The Board also finds that the risk of the veteran 
experiencing a stroke (cerebral infarct) following the 
surgery was reasonably foreseeable.  The risk was discussed 
with the veteran shortly before his surgery.  The Chief 
Resident noted that the veteran understood the risk and 
agreed to the surgery.  Further, Dr. Guinnip and the VA 
examiner stated that a stroke following a carotid 
endarterectomy was a "well known" and/or recognized 
complication.  

There is also no evidence to support the veteran's contention 
that his release from the hospital 24-hours after his surgery 
in any way caused or contributed to his stroke, or that the 
discharge was contrary to standard hospital practice 
following an endarterectomy.  Once again, the Board must find 
that both the VA medical opinion obtained as well as the 
treatment records provides very negative evidence against the 
veteran's claim.  With regard to the veteran's own opinion, 
he is not qualified to make a medical judgment.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, the Board finds that entitlement to benefits 
under 38 U.S.C.A. § 1151 is not warranted in this case.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right frontal cerebral infarct and partial epilepsy, claimed 
to have resulted from surgery (right carotid endarterectomy) 
at a VA medical facility in November 2000 is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


